           Case 2:14-cr-00085-APG-DJA Document 508 Filed 12/28/20 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     ADAM FLAKE
     Assistant United States Attorney
3    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
4    Phone: (702) 388-6336
     adam.flake@usdoj.gov
5    Attorneys for United States of America

6                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,                        Case No.: 2:14-CR-85-APG-DJA

9           Plaintiff,                                Government’s Motion for Extension of
                                                      Time to Respond to Wescott’s Motion for
10              v.                                    Additional Documents, ECF No. 505.

11   KENNETH GORDON WESCOTT,

12          Defendant.

13

14   CERTIFICATION: This motion is timely.

15          On December 11, 2020, Wescott filed a request for additional documents. ECF No.

16   505. The Court ordered the government to respond by December 25, 2020, which effectively

17   made its response due December 28, 2020. See id. The government needs additional time to

18   review Wescott’s request and locate the requested documents. Accordingly, the government

19   requests 14 additional days, until January 11, 2021
                                                    2020, to file a response. The government seeks

20   this extension of time in good faith and not for purposes of delay.

21

22

23

24
           Case 2:14-cr-00085-APG-DJA Document 508 Filed 12/28/20 Page 2 of 3




1           Because Wescott is pro se and incarcerated, the government did not confer with him

2    regarding his position on this extension.

3

4           DATED this 28th day of December, 2020.

5                                                Respectfully submitted,

6                                                NICHOLAS A. TRUTANICH
                                                 United States Attorney
7
                                                 s/ Adam Flake
8                                                ADAM FLAKE
                                                 Assistant United States Attorney
9

10

11

12   IT IS SO ORDERED:

13          December 28, 2020
     Dated:__________________

14                                                      ________________________
                                                        ANDREW P. GORDON
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24
                                                 2
           Case 2:14-cr-00085-APG-DJA Document 508 Filed 12/28/20 Page 3 of 3




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that a true and correct copy of the foregoing Government’s

3    Motion for Extension of Time to Respond to Wescott’s Motion for Additional

4    Documents, ECF No. 505, was filed and served via CM/ECF upon all counsel of record

5    with the Clerk of the Court for the United States District Court, District of Nevada; and a

6    true and correct copy sent to the Defendant via first-class mail, at the following address:

7           Kenneth Gordon Wescott
            Reg. No. 48996-048
8           Reeves III
            Corectional Institution
9           P.O. Box 2038
            Pecos, TX 79772
10
            Dated this 28th day of December 2020.
11
                                                        s/ Nicole Vazquez
12                                                      NICOLE VAZQUEZ
                                                        Legal Assistant
13

14

15

16

17

18

19

20

21

22

23

24
                                                3
